Case 3:19-cv-00314-REP Document 334 Filed 04/15/20 Page 1 of 13 PageID# 5043



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA
                            Richmond Division

LULA WILLIAMS, ^ al.,

     Plaintiffs,

V.                                       Civil Action No. 3:17cv461

BIG PICTURE LOANS, LLC,
et al.,

     Defendants.




RENEE GALLOWAY, ^ al.,

     Plaintiffs,

                                         Civil Action No. 18cv406


BIG PICTURE LOANS, LLC,
et al.,

     Defendants.




RENEE GALLOWAY, ^ al.,

     Plaintiffs,

V.                                       Civil Action No. 3:19cv314


JUSTIN MARTORELLO, ^ al.,

     Defendants.
Case 3:19-cv-00314-REP Document 334 Filed 04/15/20 Page 2 of 13 PageID# 5044
Case 3:19-cv-00314-REP Document 334 Filed 04/15/20 Page 3 of 13 PageID# 5045
Case 3:19-cv-00314-REP Document 334 Filed 04/15/20 Page 4 of 13 PageID# 5046
Case 3:19-cv-00314-REP Document 334 Filed 04/15/20 Page 5 of 13 PageID# 5047
Case 3:19-cv-00314-REP Document 334 Filed 04/15/20 Page 6 of 13 PageID# 5048
Case 3:19-cv-00314-REP Document 334 Filed 04/15/20 Page 7 of 13 PageID# 5049
Case 3:19-cv-00314-REP Document 334 Filed 04/15/20 Page 8 of 13 PageID# 5050
Case 3:19-cv-00314-REP Document 334 Filed 04/15/20 Page 9 of 13 PageID# 5051
Case 3:19-cv-00314-REP Document 334 Filed 04/15/20 Page 10 of 13 PageID# 5052
Case 3:19-cv-00314-REP Document 334 Filed 04/15/20 Page 11 of 13 PageID# 5053
Case 3:19-cv-00314-REP Document 334 Filed 04/15/20 Page 12 of 13 PageID# 5054
Case 3:19-cv-00314-REP Document 334 Filed 04/15/20 Page 13 of 13 PageID# 5055
